 270DECISIONSOF NATIONALLABOR RELATIONS BOARDRed Arrow Delivery, Inc.andTeamsters Local 651,affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 9-CA-9217January 14, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSUpon a charge filed on March 14, 1975, by Team-stersLocal 651, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called theUnion, and duly served on Red Arrow Delivery, Inc.,herein called-the Respondent, the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 9, issued a complaint onApril 30, 1975, against Respondent, alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hear-ing before an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 19,1974,' following a Board election in Case 9-RC-10773, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;2 and that,commencing on or about January 23, 1975, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. Respondent filed its answer and amendedanswer to the complaint admitting in part, and deny-ing in part, the allegations in the complaint.On August 20, 1975, counsel for the Acting Gener-al Counsel, hereafter referred to as General Counsel,filed directly with the Board a Motion for SummaryiWe note that the complaintinadvertentlyalleges the certification date tobe January22, 1975 Therecord is clear,however,that the union was certi-fied on December19, 1974,and we shall,therefore,use that date as the dateof the certification herein2 Official notice is taken of the record in the representation proceeding,Case 9-RC-10773,as the term"record" is defined in Secs 102 68 and102.69(g) of the Board'sRules and Regulations,Series 8,as amended SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967),enfd 388 F2d 683 (C.A. 4,1968),Golden Age BeverageCo,167 NLRB 151 (1967), enfd 415 F 2d 26(C.A. 5, 1969),Intertype Co v Penello,269 F Supp.573 (D C Va, 1967),Follett Corp,164 NLRB378 (1967), enfd 397 F 2d 91 (C A 7,1968), Sec.9(d) of the NLRAJudgment, and, on September 22, 1975, counsel forthe General Counsel filed an Amendment to Motionfor Summary Judgment. Subsequently, on September25, 1975, the Board issued an order transferring theproceeding to the Board and a Notice To' ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a memorandum in response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary Judgment 3In its answer to the complaint and its response totheNotice To Show Cause, Respondent admits itsrefusal to bargain but attacks the Union's certifica-tion on the basis of its election objections in the un-derlying representation case. Further, Respondentcontends that granting the motion for summary judg-ment will deprive it of due process because it is enti-tled to a hearing on its election objections at thistime.Review of the record herein, including the recordin Case 9-RC-10773, reveals that, pursuant to theRegional Director's Decision and Direction of Elec-tion, an election was held on November 26, 1974,which the Union won. Thereafter, Respondent filedtimely objections to conduct affecting the results ofthe election, contending that the Union promised towaive or reduce its initiation fee to induce employeesto sign authorization cards and to vote for the Unionin the election, and that the Union engaged in othercoercive acts and conduct. On December 19, 1974,after investigation of Respondent's objections, theRegional Director issued his Supplemental Decisionand Certification of Representative, in which heoverruled the objections in their entirety and certi-fied the Union. Respondent filed a timely request forreview of the Regional Director's Supplemental De-cision, and the Board, by telegraphic order datedJanuary 22, 1975, denied the request as it raised nosubstantial issues warranting review.It thus appears that Respondent is attempting toraise herein issues which were raised and determinedin the underlying representation case. It is well set-tled that in the absence of newly discovered or previ-ously unavailable evidence or special circumstancesa respondent in a proceeding alleging a violation of3Counsel for the General Counsel's motion to amend the Motion forSummary Judgment is hereby granted222 NLRB No. 51 RED ARROW DELIVERY, INC.Section 8(a)(5) is not entitled to relitigate issueswhich were or could have been litigated in a priorrepresentation proceeding.4All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances- exist hereinwhich would require the Board to reexamine,the de-cisionmade in the representation proceeding.Wetherefore find that the ,Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.'We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Kentucky corporation, is engagedin the hauling, delivery, and moving of furniture,household goods, and small parcels throughout theCommonwealth of Kentucky. During the past 12months, a representative period, Respondent per-formed services valued in excess of $50,000 for a re-taildepartment store chainviz,Federated Depart-ment Stores, Inc.During the past 12 months,Federated had a direct inflow in interstate commerceof purchases and shipments of products valued inexcess of $50,000, which products it caused to beshipped from,points outside Kentucky to FederatedStores located within Kentucky. During the same 12-month period, Federated Department Stores, Inc.,had a gross volume of sales in excess of $500,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer, engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABORORGANIZATION INVOLVEDTeamsters Local 651, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor organi-4 SeePittsburgh Plate GlassCo v. N L.R B,313 U.S 146, 162(1941);Rules and Regulations of the Board,Sees 102 67(f) and 102.69(c).5As toRespondent's contention that due process entitles it to a hearing atthis time on its election objections,it is established that no hearing is -re-quired where,as here,there are no properly litigable issues of fact to be271zation within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All truck drivers and helpers employed by Re-spondent at its 525 West Shore Street, Lexing-ton,Kentucky facility, but excluding all officeclerical employees, all other employees, and allguards and supervisors as defined in the Act.2.The certificationOn November 26, 1974, a majority of the employ-ees of Respondent in said unit, in a secret ballot elec-tion conducted under the supervision of the RegionalDirector for Region 9, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on December 19, 1974, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about January 23, 1975, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about January 23, 1975, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since January 23, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.resolvedLocustIndustries,Inc.,221 NLRB No. 85 (1975),Janler PlasticMold Corporation,191 NLRB 162 (1971). 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5)and (1) of the Act, we shall or-der that it cease and desist therefrom, and, upon re-quest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Red Arrow Delivery, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Teamsters Local 651, affiliated with the Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3.All truckdrivers and helpers employed by Re-spondent at its 525 West Shore Street, Lexington,Kentucky facility, but excluding all office clericalemployees, all other employees, and all guards andsupervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since December 19, 1974, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employes in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about January 23, 1975, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Red Arrow Delivery, Inc., Lexington, Kentucky, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Teamsters Local 651, af-filiated with the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive bargaining representativeof its employees in the following appropriate unit:All truck drivers and helpers employed by Re-spondent at its 525 West Shore Street, Lexing-ton,Kentucky facility, but excluding all officeclerical employees, all other employees, and allguards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative of RED ARROW DELIVERY, INC.all employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its 525 West Shore Street, Lexington,Kentucky, facility copies of the attached noticemarked "Appendix." 6 Copies of said notice, onforms provided by the Regional Director for Region9, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.'In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelationsBoard" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX273NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment withTeamsters Local 651, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All truck drivers and helpers employed by Re-spondent at its 525 West Shore Street, Lexing-ton, Kentucky facility, but excluding all officeclerical employees, all other employees, andall guards and supervisors as defined in theAct.RED ARROW DELIVERY, INC.